

116 S2642 IS: Community Outreach, Maintenance, and Preservation by Restricting Export Stations from Subverting Our Regulations Act
U.S. Senate
2019-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2642IN THE SENATE OF THE UNITED STATESOctober 17, 2019Mr. Markey (for himself and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo prohibit the construction of natural gas compressor stations as part of a project that would
			 lead to or facilitate natural gas exports.
	
 1.Short titleThis Act may be cited as the Community Outreach, Maintenance, and Preservation by Restricting Export Stations from Subverting Our Regulations Act or the COMPRESSOR Act.
 2.Prohibition on construction of certain natural gas compressor stationsThe construction and placement in service of any natural gas compressor station not in service on the date of enactment of this Act shall be prohibited if the natural gas compressor station would be constructed as part of a project that, as determined by the Federal Energy Regulatory Commission, would—
 (1)lead to the export of natural gas; or (2)facilitate the export of natural gas.